ACCEPTED
                                                                                     05-15-00888-CV
                           05-15-00888-CV                                 FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                7/22/2015 9:57:39 AM
                                                                                          LISA MATZ
                                                                                              CLERK

                            No. ______________

       ____________________________________________________
                                                       FILED IN
                                                             5th COURT OF APPEALS
                                                                 DALLAS, TEXAS
               In the Court of Appeals for the Fifth District7/22/2015 9:57:39 AM
                               Dallas, Texas                       LISA MATZ
       ____________________________________________________          Clerk


 Ann Caldwell Rupe, as Trustee for the Dallas Gordon Rupe, III 1995 Family
Trust v. Lee C. Ritchie, Paula Rupe Dennard and Rupe Investment Corporation
         ____________________________________________________

         On Petition for Writ of Mandamus to the 44th District Court
                            Dallas County, Texas
                          Case No. DC-06-06944
       ____________________________________________________


                PETITION FOR WRIT OF MANDAMUS

       ____________________________________________________

                                       Amy E. Davis (TSBN 24007083)
                                       CHRISTIANSEN DAVIS LLC
                                       4100 Spring Valley Road, Suite 450
                                       Dallas, TX 75244
                                       (214) 838-3501 (Phone)
                                       (972) 332-2306 (Fax)

                                       ATTORNEYS FOR            RELATOR
                                       AMY E. DAVIS
            IDENTITY OF PARTIES AND COUNSEL

Relator                               Counsel

Amy E. Davis                          Amy E. Davis (TSBN 24007083)
                                      CHRISTIANSEN DAVIS LLC
                                      4100 Spring Valley Road, Suite 450
                                      Dallas, TX 75244
                                      (214) 838-3501 (Phone)
                                      (972) 332-2306 (Fax)

Real Parties in Interest              Counsel
Ann Caldwell Rupe, as Trustee for Steven E. Aldous (TSBN 00982100)
the Dallas Gordan Rupe, III 1995 FORSHEY PROSTOK, LL P.
Family Trust                      500 Crescent Court, Suite 240
                                  Dallas, Texas 75201
                                  (214) 716-2101
                                  (817) 877-4151 (fax)

                                      Charla G. Aldous (TSBN 04783250)
                                      ALDOUS LAW FIRM
                                      2305 Cedar Springs, Suite 200
                                      Dallas, Texas 75201
                                      (214) 526-5595
                                      (214) 526-5525 (fax)

Lee C. Ritchie, Paula Rupe            Robert B. Gilbreath (TBSN 07904620)
Dennard, Dennis Lutes and Rupe        HAWKINS, PARNELL & THACKSTON,
Investment Corporation                LLP
                                      Highland Park Place
                                      4514 Cole Avenue, Suite 500
                                      Dallas, Texas 75205
                                      (214) 780-5100
                                      (214) 780-5200 (fax)




                                 ii
Respondent
The Hon. Bonnie Lee Goldstein
44th District Court
600 Commerce Street, 5th Floor
Dallas County, TX 75202




                                 iii
                                          TABLE OF CONTENTS
                                                                                                                     Page
IDENTITY OF PARTIES AND COUNSEL ............................................................ ii

TABLE OF AUTHORITIES...................................................................................... v

STATEMENT OF THE CASE .................................................................................. 1
STATEMENT OF JURISDICTION .......................................................................... 2

ISSUES PRESENTED ............................................................................................... 3

STATEMENT OF FACTS ......................................................................................... 3
ARGUMENT ............................................................................................................. 5
PRAYER .................................................................................................................... 5

VERIFICATION OF FACTS AND APPENDIX AND RECORD ........................... 7
CERTIFICATE OF SERVICE................................................................................... 8

APPENDIX OF RECORD ......................................................................................... 9




                                                             iv
                                 TABLE OF AUTHORITIES

Cases
Hunt v. Bass, 664 S.W.2d 323 (Tex. 1984) ...............................................................2
Kenseth v. Dallas County, 126 S.W.3d 584 (Tex. App.—Dallas 2004, pet. denied) 2
Mitchell v. Dixon, 168 S.W.2d 654 (Tex. 1994)........................................................2
Terrazas v. Ramirez, 829 S.W.2d 712, 723 (Tex. 1991) ........................................2,3




                                                   v
                          STATEMENT OF THE CASE
Nature of Underlying Proceeding:

      Acting as Trustee for the Dallas Gordan Rupe, III 1995 Family Trust, Ann

Caldwell Rupe (“Plaintiff”) brought the underlying action against Lee C. Ritchie,

Paula Rupe Dennard, Dennis Lutes and Rupe Investment Corporation (collectively,

“Defendants”) in July 2006. In 2008 the trial court, Judge Carlos Cortez presiding,

entered judgment on a jury verdict. The judgment has been appealed to this Court

and the Texas Supreme Court. On remand from the Texas Supreme Court, the

case is now pending before this Court.

      Prior to entry of judgment, the trial court entered an order granting sanctions

(the “Sanctions Order”) against Relator, who at the time represented Defendants.

(R. Tab. 1).    On May 12, 2012, after appeal of the judgment, Plaintiff and

Defendants jointly moved the trial court to vacate the Sanctions Order (the “Joint

Motion to Vacate”) with prejudice. (R. Tab 2.)

      The trial court has been unable to rule on the Joint Motion to Vacate due to a

lack of plenary power. It may never have such an opportunity as this Court may

render judgment in the underlying case rather than remand it to the trial court for

further action. In the absence of plenary power, judicial action taken by a trial

court is void. Relator, therefore, respectfully requests this Court mandate the trial

court to rule on the Joint Motion to Vacate, lest her and the parties’ desire that the

Order be vacated go without consideration.


                                          1
Respondent:

      The Honorable Bonnie Lee Goldstein, 44th District Court, Dallas, Texas.

Action from Which Relator Seeks Relief:

      Relator and the parties have requested that the trial court consider and rule

upon the Joint Motion to Vacate; however, that action has been rendered

impossible by the trial court’s lack of plenary power. Therefore, Relator requests

the Court issue a mandate compelling the trial court to act on the Joint Motion to

Vacate.

                       STATEMENT OF JURISDICTION
      This Court has jurisdiction to issue a writ of mandamus at the request of

Relator because Relator has an interest in the trial court’s consideration of the Joint

Motion to Vacate. See Terrazas v. Ramirez, 829 S.W.2d 712, 723 (Tex. 1991)

(mandamus is available to relator with a justiciable interest in the underlying

controversy); Hunt v. Bass, 664 S.W.2d 323, 324 (Tex. 1984) (same); Mitchell v.

Dixon, 168 S.W.2d 654, 656 (Tex. 1994) (same).

      Mandamus is not available to compel an action which has not been

demanded and refused unless the relator has had no reasonable opportunity to

make such a demand.        See Terrazas, 829 S.W.2d at 723.           This Court has

jurisdiction to issue a writ of mandamus against the Respondent because Relator

(like the parties and Respondent) has had no reasonable opportunity to demand that



                                           2
Respondent consider and rule upon the Joint Motion to Vacate given the trial

court’s lack of plenary power. See id. at 723-24.

                              ISSUES PRESENTED
         1.    Whether Relator has a justiciable interest in the trial court’s

consideration of the Joint Motion to Vacate.

         2.    Whether Relator has had no reasonable opportunity to demand that

Respondent consider and rule upon the Joint Motion to Vacate given the trial

court’s lack of plenary power.

                            STATEMENT OF FACTS
         Acting as Trustee for the Dallas Gordan Rupe, III 1995 Family Trust, Ann

Caldwell Rupe (“Plaintiff”) brought this minority shareholder action against Lee C.

Ritchie, Paula Rupe Dennard, Dennis Lutes and Rupe Investment Corporation

(collectively, “Defendants”) in July 2006.      The case was tried to a jury in

December 2007 and the trial court, Judge Carlos Cortez presiding, entered

judgment on the jury’s verdict in early 2008. As Cause No. 05-08-00615-CV, the

judgment was appealed to this Court and, later, to the Texas Supreme Court as

Cause No. 11-0447, which, in 2014, remanded the case to this Court for further

proceedings consistent with its opinion. The case remains pending before this

Court.

         Prior to entry of judgment, Plaintiff filed a Third Motion to Sanctions,

complaining of Relator, who at that time represented Defendants in this matter. On

                                         3
May 22, 2008, the trial court entered the Sanctions Order against Relator. (R. Tab.

1). Relator appealed the Sanctions Order to this Court as Cause No. 05-08-00813-

CV.   The Court affirmed the trial court’s ruling despite a lengthy dissenting

opinion by Justice FitzGerald.

      On May 12, 2012, after appeal of the final judgment, Plaintiff and

Defendants filed the Joint Motion to Vacate, seeking to vacate the Sanctions Order

with prejudice on the grounds that Plaintiff and her counsel no longer believe

Relator acted with an intent to deceive the trial court. (R. Tab 2.) Plaintiff and her

counsel further disclaimed any contention that Relator acted with an intent to

deceive the trial court. The trial court has been unable to rule on the Joint Motion

to Vacate due to a lack of plenary power although, at hearing on May 8, 2015 held

to discuss the parties’ dilemma, the trial court expressed a desire to grant the

motion should it receive a mandate to do so or should it regain plenary power.

      This Court may render judgment in the case rather than remand it to the trial

court for further action, in which case, the trial court will never have plenary power

to consider and rule upon the Joint Motion to Vacate. Absent plenary power,

judicial action taken by a trial court is void. Kenseth v. Dallas County, 126 S.W.3d
584, 599 (Tex. App.—Dallas 2004, pet. denied). Relator, therefore, respectfully

requests this Court mandate the trial court to rule on the Joint Motion to Vacate,

lest her and the parties’ desire that the Order be vacated go without consideration.




                                          4
                                  ARGUMENT
      The parties do not dispute the operative facts. Relator has an interest in

having the Sanctions Order vacated, as the parties seek to do by the Joint Motion to

Vacate. The trial court has lacked plenary power to consider and rule upon the

Joint Motion to Vacate because the underlying case has been on appeal at all times

since it was filed.

      In the absence of plenary power, judicial action by the trial court is void.

Kenseth, 126 S.W.3d at 599. Therefore, it has been impossible for Relator to

demand consideration of the Joint Motion to Vacate. This Court may excuse the

general rule that, before a mandate may be issued, the relator must have demanded

and been refused an action, where, like here, the relator has had no reasonable

opportunity to make such a demand. See Terrazas, 829 S.W.2d at 723.

      Relator respectfully requests the Court issue a mandate compelling the trial

court to act on the Joint Motion to Vacate. In the alternative, Relator respectfully

requests the Court grant the Joint Motion to Vacate.

                                    PRAYER

      For the foregoing reasons, a mandate should be issued compelling

Respondent to consider and rule upon the Joint Motion to Vacate.




                                         5
    Respectfully submitted,




    Amy E. Davis (TSBN 24007083)
    CHRISTIANSEN DAVIS LLC
    4100 Spring Valley Road, Suite 450
    Dallas, TX 75244
    (214) 838-3501 (Phone)
    (972) 332-2306 (Fax)
    adavis@cdfirm.com




6
                  VERIFICATION OF FACTS AND APPENDIX AND RECORD

      ST ATE OF TEXAS   §
                        §
       COUNTY OF DALLAS §

       1.    My name is Amy E. Davis. I am over 18 years of age and fully competent to
      make this verification. I am licensed to practice law in the State of Texas and I am
      a partner in the law firm of Christiansen Davis LLP. I was counsel for Lee C.
      Ritchie, Paula Rupe Dennard, Dennis Lutes and Rupe Investment Corporation at
      trial of the underlying action, Ann Caldwell Rupe, as Trustee for the Dallas
      Gordon Rupe, Ill 1995 Family Trust v. Lee C. Ritchie, Paula Rupe Dennard and
      Rupe Investment Corporation, in the 44th District Comt of Dallas County, Texas,
      Case No. DC-06-06944 (the "Action"). The facts stated in this Verification are
      true and correct, based on my personal knowledge gained from participation in the
      Action as counsel of record and as subject to the May 22, 2008 order entered in the
      Action.

              2.     The facts stated in this Petition for Writ of Mandamus about the
       history of and proceedings in the Action are true and correct. The citations in this
       Petition to the factual record developed in the Action are accurate. All documents
       contained in the Appendix hereto are true and correct copies of documents from
       the record in the Action.




                 SUBSCRIBED and SWORN TO before me this 22nd day ofJ_ul , 2015.


       [NOTARIAL SEAL]

   ,uuu,,
~~'.;~~ !:                          CERTIFICATE OF SERVICE
      The undersigned does hereby certify that true and correct copies of Relators’

Petition for Writ of Mandamus were duly served upon:

       Counsel for Real Parties in Interest:    Respondent:

       Steven E. Aldous (TSBN 00982100)         The Hon. Bonnie Lee Goldstein
       FORSHEY PROSTOK, LL P.                   44th District Court
       500 Crescent Court, Suite 240            600 Commerce Street, 3rd Floor
       Dallas, Texas 75201                      Dallas County, TX 75202
       (214) 716-2101
       (817) 877-4151 (fax)

       Charla G. Aldous (TSBN 04783250)
       ALDOUS LAW FIRM
       2305 Cedar Springs, Suite 200
       Dallas, Texas 75201
       (214) 526-5595
       (214) 526-5525 (fax)

       Robert B. Gilbreath (TBSN
       07904620)
       HAWKINS, PARNELL &
       THACKSTON, LLP
       Highland Park Place
       4514 Cole Avenue, Suite 500
       Dallas, Texas 75205
       (214) 780-5100
       (214) 780-5200 (fax)


via electronic service on this 22nd day of July, 2015.




                                           AMY E. DAVIS




                                          8
                         APPENDIX OF RECORD

TAB DESCRIPTION                               PAGE

 1.   Order (5/22/08)                         R. 1 – 5

 2.   Joint Motion to Vacate (5/12/12)        R. 6 – 8




                                         9
, MAY-22-2008 17:21   FROM:Jll'lGE CARLOS CORTEZ 214 653 6646                 T0:92147805200

                                                   TAB 1




                                    JUDGE CARLOS R. CORTEZ
                               44th STATE CIVIL DISTRICT COURT

                                             Cause No. 06-06944

                                             Ann Caldwell Rupe

                                                        v.

                                             Lee C. Ritchie, ct al


                                                    ORDER

      Counsel:

             l run in receipt of Plaintiff's May 21, 2008 letter and proposed Order and also

      Defendants' letter dated May 15, 2008 (in which Mr. Gilbreath cited lo cases which were both

      designated for publication and not designated/or publication).

             111is Court believes that th.e Court's contempt power, allowing the court to punish

      conduct, is "essential to fudicial independence and authority." See Ex parte Pryor, 800 S.W.2d
511, 512, 34 Tex. Sup. Ct. J. 203 (Tex. 1990).

             Texas has long held that contempt proceedings are quasi-criminal in nature, and should

      conform, as much as practicable, to criminal proceedings. Ex parte Sanchez, 703 S.W.2d 955,

      957, 29 Tex. Sup. Ct. J. 215 (Tex. 1986); In re Pooley, 129 S.W.3d 277, 278 (Tex. App. -

      Corpus Chri.sti 2004, orig proceeding).




                                       George L. Allen, Sr. Courts Building
                                        600 Commerce Street, 5th Floor
                                              Dallas, Texas 75202
                                                214.653,7427 tel


                                                    R. 1
MAY -22-2008 17 : 22   FROM : Jl IQGE CARLOS CORTEZ 214 653 6646                T0:92147805200




              Characterization of the contempt is based upon the nature and purpose of the penalty

      imposed, and may be civil, c.riminal or both. Ex parte Johns. 807 S.W.2d 768, 770-771 (Tex.

      App. -Dallas l 991, orig. proceeding).

             Contempt can be criminal, with unconditional punishment for past conduct already

      performed, allowing no immediate means of release; or civil (coercive) allowing immediate

      release by the contemnor simply conforming current conduct consistent with the Court's order.

      W.,, at 770-771; Exparte Werblud, 526 S.W.2d 545-546, 19 Tex. Sup. Ct. J. 286 (Tex. 1976);

             In both civil and criminal contempt orders .• the penalty imposed by the Court may be a

      fine, imprisonment, or bo1h. Ex parte Johns, 807 S.W.2d 768, 770-771.

             A criminal contempt order is a punitive and an un.conditional assertion of the court's

      power to punish for acts that insult "the court's dignity and authority". Ex parte Johns, 807
S.W.2d 768, 770-771.

             There arc two types of criminal contempt, direct, with acts occurring in the cot1rt's

      presence; and constructive (indirect) with the contemptuous acts occurring outside the court's

      presence. In re Johnson, 996 S.W.2d 430, 433 (Tex. App. - Beall\nont 1999, no pet).

             The Texas Supreme Court has for decades held that a court should not try cases of

      criminal constructive contempt if the alleged contemnor is absent, but should isst1e capias or writ

      of attachment to bring the alleged contemnor before tl1e Court. Ex parte Johnson. 654 S.W.2d
422, 26 Tex. Sup. Ct. J. 484 (Tex. 1983) citing Ex parte Gordon, 584 S.W.2d 686, 688, 22 Tex.

      Sup. Ct. J. 295 (Tex. 1979).

             Moreover, Professor Moss has stated in his opinion to tl1e Court that "deceitfel conduct

      by a lawyer is regarded by the Bar as an offense that a 'self-regulating profession must

     vigorously endeavor to prevent through punishment of the offender"'. Professor Moss noted

                                       George L. Allen, Sr. Courts Building
                                         600 Commerce Stree~ 5th Floor
                                              Dallas, Texas 75202
                                                214.653.7427 tel

                                                    R.2
. MAY -22-2008 1 7 : 22   FROM : Jl lf)GE CARLOS CORTEZ 214 653 6646                     T0:92147805200




        Texas Judidal Advisory Opinion No. 45 (1979), "the knowing presentation offalse i11formation

        to a court ... is unprofessional conduct" requiring a judge "to Initiate appropriate disciplinary

        action".

                It is absurd, as Mr. Gilbreath's suggests that somehow because the Coilrt did not

        irpmcdiately make a. finding of contempt each and every time Ms. Davis made the multiple

        misleading statements and misrepresentations (which would have led this Court to have

        committed possible reversible error and provide grounds for a mistrial) that "the Court's

        inherent power to punish for direct contempt cannot serve as the basis for any punishment

        assessed against Ms. Davis.        Mr. Gilbreath's reliance on Caldwell v. Wright. Robinson,

        McCammon, Osth.bner & Tatum, P.C., 807 S.W.2d 413, 415 (Tex. App. - Houston (1"· Dist.]

        1991, orig. proceeding) in that rega!'d is misplaced as the facts and law of that case is not si.m.iiar

       to the issue before this Court. Moreover, Mr. Gilbreath cite to Ex Parte Knable, 818 S.W.2d 811,

        812 (Tex. Crim. App. 1991) is also distinguishable to the case at issue becatise it only holds that

       the judge's power to punish the contemptuous conduct dissipates "without first affording the

       contemnor notice and an opportunity to be heard". Id. at 813.

                Howevei:, even if the cases were to purport what Mr. Gilbreath' s asserts, we do not have

       that in this case as Ms. Davis and her counsel were provided with notice of the Plaintiff's Third

       Motion for Sanctions which asked for "substantial monetary award to Plaintiff from Defense

       counsel and her law firm and a direction by the Court that Defense counsel take additional hours

       of ethics training ... and.for all such other and further   reli~fto      which Plaintiff may show herself

       to be entitled." Further, any award of sailctions by this Court would be for a continuing pattern

       by Ms. Davis to misstate the facts, avoid direct questions and engage in a. total lack of candor

       with the Court.

                                          George L. Allen, Sr. Courts Building
                                            600 Commerce Street, 5th Floor
                                                 Dallas, Texas 75202
                                                   214.653.7427 tel

                                                        R.3
MAY-22-2008 17:22     FROM:J!IOGE CARLOS CORTEZ 214 653 6646                    T0:92147805200




             The Court truly believes tl1at tl1e continuing course of conduct shown by Ms. Davis to the

     Court not once but on at least four (4) different occasions during trial, during the jury charge and

     during post-verdict motions is sanctionable (as outlined in Plaintiff's 3"' Motion for Sanctions)

     and that it further violates the peace, dignity and honor of this Court and under Texas

     Govcrrunent Code §21.002 which would allow this Court to impose a sentence upon Ms. Davis

     of up to 180 days injail.

            However, it is my judicial philosophy that any puilishmcnt above and beyond what is

     asked for by opposing counsel would be better served by a separate hearing, if necessary, ruled

     on by another judge (as this matter is presently pending before me).

            In the Court's opinion, the co11duct found to be sanctionable is egregious misco1iduct that

     significantly interferes with the Court's core functions and such conduct continued after repeated

     wamings by the Court (and writtrn apologies by Ms. Davis).

            The sanctions levied against Ms. Davis are directly related to the sanctionable conduct

     and are necessary to preserve ilie integrity of the Court's core function. It is the opinion of this

     Court, t11at although these arc "lesser sanctions" that the sanction imposed in all likelihood will

    deter repetition of the condnet by Ms. Davis, and deter repetition of the sanctionable conduct by

    other lawyers.

            IT IS, THEREFORE, ORDERED that Plaintiffs Third Motion for San.ctions be

    GRANTED and that Ms. Davis shall pay Plaintiffs counsel the sum of$15,000.00 as a monetary

    sanction for the additional work necessary for Plaintiffs coi.msel to rebut the misrepresentations

    made to this Cou.rt; and it is further ORDERED that Ms. Davis shall complete l 0 hours of ethics

    training over and above her continuing legal education requirements to be completed within two

    (2) years from ilic date of this Order.

                                       George L. Allen, Sr. Courts Building
                                         600 Commerce Stroot, 5th Floor
                                              Dallas, Texas 7520~
                                                2)4.653.7427 tel
                                                     R.4
i'.iAY. -22-2008 17 : 23   FROM : JI lr1GE CARLOS CORTEZ 214 653 6646                T0:32147805200




                It is so ORDERED.
                                                                    this 22° 0 day


                                                            .......,_....,.oJ
                                                        CARLOS R. CORTEZ
                                                                                )>
                                                        44TH STATE CIVIL DISTRICT COURT JUDGE




                                            George L. Allen, Sr. Courts Building
                                              600 Commerce Street, 5th Floor
                                                   Dallas, Texas 75202
                                                     214.653. 7427 tel

                                                         R.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Filed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TAB 2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   12 May 10 P12:21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Gary Fitzsimmons
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        District Clerk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Dallas District
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✥                                                                                   ✦                                                                       ✧                                                                                   ★                                                   ✩                                                                                   ✪                                                                           ✫                                                                       ✬                                                           ✭                                               ✮                                               ✯                                               ✭                                                       ✮                                                           ✰                                                               ✱                                                                   ✱




    ✦                                       ✪                                                               ✪                                                                                                   ✥                                                               ✦                                                                                                               ✲                                                                                       ✳                                                                                                       ✴                                                                                                                                                                   ✩                                                                                                                   ✲                                                                                       ✲                                                                                                                       ✵                                                                                                       ✧                                                                                                               ✶                                                                           ✩                                                                                               ✷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✸                                                                                                                                                                                       ✹                                           ✪                                                                                                                           ✺                                                                                   ✻                                                                               ✩                                                                                                                   ✳                                                                                               ✹                                               ★                                                                   ✺                                                           ✵                                                               ✹                                                           ✥                                                               ✺                                                                                                   ✥                                                               ✫                                                                       ✧                                                                       ✵                                                                               ✺




    ✦                                       ★                                                                           ✺                                                       ✵                                                               ✧                                                                                                           ★                                                                       ✺                                                                                               ✩                                                                                                                       ✩                                                                                                                                           ✼                                                                                                       ✫                                                                                               ✵                                                                                                                                           ✺                                                                                                       ✻                                                                                                   ✩                                                                                                                           ✳                                                                                       ✦                                                                                   ✲                                                                       ✲                                                                                           ✦                                                                                           ★                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✸




    ✽                                           ✫                                                                               ✵                                                           ✳                                                                   ✫                                                                                                           ✪                                                                                                                                   ✵                                                                                                               ✧                                                                                                                       ✶                                                                                                       ✩                                                                                                   ✷                                                               ✹                                                   ✹                                                       ✹                                                                                               ✾                                                               ✰                                                                                   ✰                                                           ✿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✸




    ✼                       ✦                                                           ❀                                                                                                   ✹                                   ✲                                                                       ❁                                                                                                                                                   ✺                                                                                       ✵                                                                                                                                       ✧                                                                                                   ★                                                                                           ✺                                                                                           ✷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✸




                                                                                                                                                                                                                                                                    ✶                                                                               ❂                                               ❃                                                               ❄                                   ❅                                                                               ❆                                                                       ❄                                       ❇                                           ❇                                                           ✷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✸




                    ✬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✸                                                                                                                                                           ✱                                                       ✱                                                                       ❉                                       ❊                                                                                                       ❋                                                           ✧                                                                           ✳                                                                                                   ✹                                       ✥                                                                                           ✹                                                   ✦                                                               ✲                                                                                                   ✳                                                                   ✹                                               ★                                               ✺                                                                   ✵                                                                   ✹                               ✥                                                                       ✺




    ❈




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✸




    ✲                               ✩                                                       ✩                                                                                           ✥                                                                   ✬                                                               ✵                                                                                                       ✹                                                           ✺                                                                                                   ✥                                                                                                                           ✻                                                                                                                           ✹                                                               ✩                                                                               ✷                                                                   ✶                                                                                           ✦                                                                                                   ✧                                                                                                           ✲                                                                                   ✦                                                                                                                   ✵                                                                                   ✧                                                                                           ✶                                                                               ✩                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✸




    ✳                                       ✩                                                   ✪                                                                           ✪                                                               ✦                                                                                           ✵                                                                                                           ✳                                                                                                       ✷                                                                               ✳                                                                                                               ✩                                                                                                                       ✪                                                                                               ✪                                                                                           ✹                                                           ★                                                                                                                           ✲                                                                                   ✧                                                                                                           ✺                                                                                   ✩                                                                       ★                                                                       ✷                                                   ❃                                                               ❅                                                                       ●                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✸




    ✵                                       ✧                                                                   ✶                                                   ✩                                                                                   ✹                                                           ✪                                                                                           ❍                                                                                                       ✩                                                                                                           ★                                                                                               ✺                                                                                                       ❀                                                                                                                                           ✩                                                                                   ✪                                                                                                                   ✺                                                                                                                           ✥                                                                                                       ✫                                                                                               ✵                                                                                       ✶                                                                           ✫                                                                                                   ✵                                                                                   ✦                                                                                           ✺                                                                           ✹                                   ✫                                                                                   ✪                                                                                                                                                                                                                                                                                                                       ✸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✸




                                                                                                                                                                                                                                                                    ✳                                                                                               ■                                                       ❇                                                       ■                                                           ❅                                                                                               ●                                                                                       ❃                                                                                       ❅                                                                                       ❆                                       ❏                                                   ✬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✸                                                                                                                                                           ✳                                                                                   ✦                                                                                               ✲                                                                   ✲                                                                                       ✦                                                                                   ★                                                                                                               ✥                                                                               ✫                                                                                           ✧                                                                   ✪                                                                   ✺                                                                       ❁                                                                                   ✷                                                       ✺                                                   ✩                                                               ❑                                                           ✦                                                                                   ★




                                                                                                                                                                                                                                                                                        ▲                                                                       ▼                                                                                                               ◆                                               ❖                                                                                                                                                                                                                                                                          ◗                                                                                                                                           ▼                                                                                                                                                                                                              ◆                                               ▼                                                                                                           ❖                                                                                                                                                                                                                              ▼                                                                                                               ❘                                                                                           ❙                                                                                                   ❚                                                                                           ❙                                                                                                                                                          ❯                                                                                               ❱                                               ❙                                                                   ❖                                                                               ❚                                                                                                                                      ◆                                       ▼                                                                                   ❖                                                                                           ❱                                                                                               ▼                                                                                       ❲                                                                                       ❳                                                                                           ❯                                                                               ❲                                                                                                                           ❙                                                               ❖                                                                       ❳                                                                                                       ❨                                                                       ❩                                                                   ❙                                                       ◆                                   ❖                                                                                                                                          ◆                                           ❬                                                   ❬                                                       ❭                               ❱




                                                                                                                                                                                                                                                                                                                        ✴                                                                                                                                                       ✹                                               ✺                                                                                                                       ✻                                                                                                                       ✳                                                                                                                       ✵                                                                                       ✦                                                                                                   ✴                                                                                                                                                           ✦                                                                                       ✲                                                                                                                                   ✫                                                                                           ✼
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❨                                                                           ❩                                                                                       ❙                                                                                       ◆                                                   ❖                                                                                                                                                          ◆                                   ❬                                                           ❬                                               ❭                                       ❱                                                                                                                                                  ❪                                                                               ◆                                               ❲                                                                       ❳                                                                                                                       ◗                                                                                                                           ▼                                                                                                                                                              ◆                                                           ▼                                                                                           ❖                                                                                                               ❬                                                           ▼                                                                           ❲                                                                                                       ❱                                                           ❙                                                                           ❖                                                               ❚                                                                                                                              ◆                                                   ▼                                                               ❖                                                                       ❱




    ✺                               ✫                                                                                               ✺                                                                       ✻                                                                       ✩                                                                                                                       ✻                                                                                                               ✫                                                                                                                                               ✪                                                                                                       ✫                                                                                                                                   ✵                                                                                           ✦                                                                                           ❫                                                                                                   ✲                                                                                           ✩                                                                                                                               ❋                                                                   ✧                                                                                           ✳                                                                               ✽                                                                                                   ✩                                                                                                               ✫                                                                                               ✼                                                                                               ★                                                       ✦                                                                               ✹                               ✳                                                                                                   ✥                                                                   ✫                                                                               ✧                                                                       ✵                                                                           ✺                                                                                               ❴




                                                                                                                                                                                                                                                                ❵                                                                       ❛                                               ❜                                                           ❝                                       ❞                                                                           ❡                               ❝                                                               ❢                                               ❢                                                                                                           ❣                                                                                                               ❞                                                                       ❞                                                                                                                       ❤                                                                                                       ❜                                               ❛                                       ✐                                                                           ❥                                                                                               ❦                                           ❛                                       ❛                                                                                   ❧                                                                       ♠                                                               ♥                                                                       ❦                                                           ♦                                                                   ❜                                       ♣                                                                                       q                                                                   r                       ♠                                           ♣                                           ❡                               ❦                                           ❦                                                                               ❢                                       s                                                   r                                                                       ❡                                   t                                                               ❦                                                                                                   ✉                                                                               ❜                                               ❛                                       ❛                                   ❜                                                       ♣                                                                                           ✈                                                                                       s                                                       r                               ✐                                           ❜                                                   ❞                                                                                           ❧                                                                       ♠                                                       ♥                                       ❦                                           ♦                                                   ✇                                   ✇                               ✇                                                                                       ①                                   ②                                   ②                                                       ③                                                   ④                                               ❜                               ⑤                                                           ❝               ❛                   ⑥




q                           r                               ♠                                           ♣                                       ❡                       ♦                                                       ❜                                           ❞                                                                       ✐                                                                                                                   ✉                                                                                                           ❦                                                                               ❢                                       ❦                                                                       ❞                                                                                           ✐                                                               ❜                                                       ❞                                                               ❡                                           ♣                                                                                                       ⑦                                                                                   ❦                                                               ❦                                                                                                       ❤                                                                                       ⑧                                                       ❧                                                                               ❝                       ❡                                                       ⑨                                                   t                                                                   ❝                           ❦                                                   ♦                                                                   ❵                                                           ❜                                           ♠                                                       ❛                       ❜                                                               ❧                                                                           ♠                                               ♥                                               ❦                                                                       ✉                                                                           ❦                                                       ❞                                                           ❞                                                               ❜                                                       r                                   ✐                                                           ♦                                                           ✉                                                                                       ❦                                                                   ❞                                                   ❞                                                           ❝                                           ♣                                                           ⑦                                           ♠                                                                           ❡                   ❦                                               ♣                                                                       ❜                                                       ❞                                       ✐                                                                   ❧                                                                   ♠                                               ♥                                                       ❦                                                           ✇                           ❞                                                       ⑩                       ❦                                       ♣                           ❡                       ⑤                                                           ❦                       ❞                                       ❡




❶                               ❷                                               ❸                                   ❹                                       ❷                                                       ❸                   ❺                                                   ❻                                       ❼                                               ❷                                                                           ❽                                                                                                               ❾                                       ❼                                                                       ❿                               ➀                                                                                                       ❻                                                   ➁                                                                           ❼                           ➂                                                                                           ➃                                                       ❷                                                                       ❼                                           ❽                                                           ❻                                                                           ➄                                                                                                                       ❷                                                               ❻                           ❼                                   ❷                                                           ❽                                                                                                   ❻                                   ❷                                                                                                       ➅                                                                           ❺                                           ➆                                                   ❺                                               ❻                           ➀                                                           ➇                                                           ❺                                           ❽                                               ➆                               ❻                                       ❼                               ❷                                               ❽                                                   ➂                                                                               ➈                                                                                       ❸                                           ➉                                                           ➀                                           ❸                                                                           ❺                                                   ❽                                                                       ➉                                                                                           ➊                                                               ❿                                   ❺                           ❼                                       ❽                                   ❻                                                   ❼                           ❾                       ❾                                               ➋                               ➂                                                                   ➄                                                                       ❷                                           ❻                       ❼                       ❷                                                               ❽                                                                               ❻                   ❷                                                                       ➌                                                               ❼                   ❻                           ➁                                       ➉                                   ❸                           ❺                           ➍




➊                       ❿                           ❺                               ❼                                           ❽                                   ❻                               ❼                       ❾                       ❾                                                           ➋
                                                                                                                                                                                                                                                                                                                                                    ♣                                                                                       q                                                                                   t                                                                           ❝                                                                   r                                           ✐                                                                                                                   ➎                                                                                                                                   s                                                           ❡                                           ❝                                   s                                                                       ❞                                                                                                               ❢                                           s                                                                   r                                                                               ➏                                                               ❜                                                   ❞                                                               ⑨                                       ❡                                                       ❝                   s                                                                   ❞                                                                   ♣                                                               ❜                                                   ❞                                                           ✐                                                                               ❥                                                           s                                               ♠                                                           ❛                       ✐                                                                       ♣                                       t                                                           s                                           ❥                                                                                                                   ❡                                           t                                                   ❦                                                                                           ❤                                                       s                                                                       ♠                                                       r                                                           ❡                                                           ❜                                               ♣                                                                           ❢               s                                                           ❛               ❛                                               s                                               ❥                                                                                       ♣                                   ➐




                                                                                                                                                                                                                                                                ➊                                                                       ❸                                                           ❼                       ❷                                                                           ❸                                                                                                       ❻                                                                   ❷                                                                                                                                       ❻                                           ➁                                                                   ➀                                                                                                           ❶                                                                                                       ❷                                                                   ➑                                                               ❸                                               ❻                                                   ➋                                   ➂                                                                                                       ➀                                           ❽                                                           ❻                                       ❸                                   ➒                                                                                                               ❷                                                                   ❾                                                                           ➓                               ➑                                                       ➉                                                           ➔                                                           →                                                                   ➀                                   ❽                                                       ❻                                                                   ❼                           ❽                                                                                           ❻                               ➁                                           ❼                                   ➂                                                                                           →                                                                                           ❺                                                   ❻                                       ❻                           ➀                                                   ❸                                   ➣                                                                                       ➊                                                               ❿                                       ❺                                               ❼                                   ❽                                       ❻                                   ❼                       ❾                           ❾                                                                               ❾                                   ❼                                       ❿                           ➀                                           ➉                                                                               ❺                                                                       ↔                                                               ➁                                                   ❼                               ❸                                   ➉                                                               ➄                                                                           ❷                                   ❻                       ❼                       ❷                                       ❽                                                       ❻               ❷




➏                       ❜                                       ❞                                                   ⑨                               ❡                               ❝                               s                                           ❞                                                               ♣                                                                   ♦                                                                               ⑨                                                           s                                                                           ⑤                                                                                                                                   ♥                                                                                   ❛                                               ❜                                                       ❝                               ❞                                                                   ❝                                       ❞                                                                               ↕                                                                                                               s                                                                                       ❢                                                                                   ⑨                                                   s                                                           ♠                                                           ❞                                                           ♣                                               ❦                                                       ❛                                       ♦                                                                               ❣                                                                                   ⑤                                                                                           ⑥                                                                                       ➙                                                           ⑧                                               ✉                                                                               ❜                                           ⑩                                                       ❝                       ♣                                   ♦                                                                   ❥                                                                                   t                                                                   s                                                                                                       ❜                                                   ❡                                                               ❡                                           t                                                   ❜                                                                       ❡                                                                       ❡                                   ❝                           ⑤                                                                       ❦                                                                                   r                                                   ❦                                       ♥                                                       r                                   ❦                                               ♣                                   ❦                               ❞                                           ❡                       ❦                                   ✐                                                                                                               ✐                                               ❦                           ❢                           ❦                                           ❞                               ✐                                   ❜                                   ❞                                       ❡                   ♣                                                   ❝               ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➄                                                                                                                           ❺                                                       ➒                                                                                                                       ➜                                                                       ➜                                                                           ➣                                                                                   ➜                                                                       ➝                                                       ➝                                                               ➞                                                               ➣                                                                       ❻                           ➁                                                               ➀                                                                                                       ❶                                                                               ❷                                                   ➑                                               ❸                                           ❻                                                       ➀                                   ❽                                                       ❻                                   ➀                                       ❸                           ➀                                                   ➉                                                                                               ❺                                       ❽                                                                                                           ❷                                                               ❸                                   ➉                                                               ➀                                                   ❸                                                                           ➔                                                           ❸                                                       ❺                                           ❽                                                                   ❻                           ❼                                       ❽                                   ➔                                                                                               ➂                                                   ❺                               ❽                                                               ➆                                   ❻                                       ❼                   ❷                                               ❽                                           ➂                                                                   ➟                               ❻                               ➁                                                       ➀                                                                   ➠                                               ➇                                   ❺                           ❽                                           ➆                                   ❻                   ❼                   ❷                               ❽                                   ➂

❡           t                                   ❝                       ♣                                                                       ⑤                                                                       ❜                                               ❡                           ❡                                               ❦                                                   r                                                                   ⑧                                                                                                                                   ➛                                                                                                                           ❞




➈                                       ❸                           ➉                                                       ➀                           ❸                                       ➡                                   ➢

                                                                                                                                                                                                                                                                                                            ❜                                                                   ↕                                                                       ❜                                                   ❝                                                       ❞                                                                               ♣                                                       ❡                                                                                       ➎                                                                                                                                   ♣                                                               ⑧                                                   ✉                                                                                                                   ❜                                                           ⑩                                                           ❝                                       ♣                                                               ⑧




                                                                                                                                                                                                                                                                q                                                                                   t                                                               ❦                                                                                                                                   ♥                                                                               ❜                                                                           r                                                   ❡                                           ❝                                               ❦                                                               ♣                                                                                                       t                                                                           ❦                                                                   r                                           ❦                                                       ➤                                                                           ⑥                                                                                                                                   r                                       ❦                                               ➥                                                           ♠                                                           ❦                                                       ♣                                               ❡                                                                                                   ❡                               t                                                   ❦                                                                                               ❤                                                                       s                                                       ♠                                       r                               ❡                                                                           ⑩                                               ❜                               ⑨                                                           ❜                                           ❡                           ❦                                                                                               ❡                                   t                                                           ❦                                                                                                           ➏                                                                   ❜                                                   ❞                                                       ⑨                                                           ❡                                           ❝                   s                                                                       ❞                                                   ♣                                                                                   ➛                                                                       r                                           ✐                                       ❦                                                       r                                                                                   ❜                               ❞                                           ✐                                                                               ❵                                                               ❛                                   ❜                                               ❝                   ❞                                   ❡                           ❝                           ❢                           ❢                                                   t                                       ❦                               r                       ❦                               ➤                                   ⑥




❥                                       ❝                       ❡                   t                                                       ✐                                               r                           ❜                                               ❥                                                                                               ♣                                                                                                           t                                                                           ❦                                                           r                                                                                                                   q                                                                                                       t                                                                       ❝                                           r                                       ✐                                                                                                                   ➎                                                                                                                                   s                                                               ❡                                                   ❝                           s                                                                   ❞                                                                                                   ❢                                           s                                                               r                                                                               ➏                                                                       ❜                                                           ❞                                                       ⑨                                       ❡                                       ❝                           s                                                       ❞                                                           ♣                                                               ❥                                                                   ❝                                   ❡                       t                                                                   ♥                                                                   r                           ❦                                               ➦                           ♠                                                           ✐                                                                   ❝                           ⑨                                                       ❦                                                                                           s                                                   ❞                                                                                                           ❡                                           t                                                   ❦                                                                                                       ↕                                                           r               s                                                           ♠                                               ❞                                                   ✐                                                           ♣                                                                           ❡                                   t                               ❜                                               ❡                                                   ❵                                                       ❛                               ❜                                                   ❝                           ❞                                       ❡                   ❝                           ❢                               ❢                                           ❜                                   ❞                                       ✐                                                           t                                   ❦                               r




⑨               s                                           ♠                                           ❞                                           ♣                                           ❦                                   ❛                                                                   ❞                                                                               s                                                                                                           ❛                                   s                                                                           ❞                                                                                           ↕                                                                           ❦                                                                               r                                                                                       ➤                                                                   ❦                                                       ❛                                   ❝                                               ❦                                                                   ⑩                                                               ❦                                                                                               ➎                                                                                                                       ♣                                                   ⑧                                                   ✉                                                                                   ❜                                                                   ⑩                                                           ❝                                   ♣                                                                                   ❜                                                       ⑨                                       ❡                                   ❦                                       ✐                                                                                   ❥                                                               ❝                               ❡                                   t                                                                       ❜                                               ❞                                                                               ❝                               ❞                                               ❡                               ❦                                                       ❞                                                       ❡                                                                               ❡                       s                                                                                   ✐                                                                       ❦                                           ⑨                                                                           ❦                                           ❝                                   ⑩                                                           ❦                                                                   ❡                                   t                                           ❦                                                                               ❤                                                                               s                                               ♠                                               r                           ❡                               ⑧                                                                   ❵                                                       ❛                           ❜                                                   ❝                           ❞                                   ❡                   ❝                                       ❢                       ❢                                       ❜                                   ❞                                       ✐                                                   t                               ❦                                   r




⑨               s                                           ♠                                           ❞                                           ♣                                           ❦                                   ❛                                                           ❢                                                       ♠                                                               r                                                   ❡                               t                                                                               ❦                                                                                           r                                                                                   ✐                                                                               ❝                                               ♣                                           ⑨                                                               ❛                           ❜                                                                       ❝                                       ⑤                                                                                                                                               ❜                                                               ❞                                                                   ⑥                                                                                                   ⑨                                                   s                                                       ❞                                                           ❡                       ❦                                                               ❞                                                               ❡                                           ❝                           s                                                       ❞                                                                                   ❡                                   t                                               ❜                                                   ❡                                       ➎                                                                                           ♣                                               ⑧                                       ✉                                                                       ❜                                           ⑩                                                   ❝                               ♣                                                                       ❜                                                               ⑨                                               ❡                                       ❦                                                       ✐                                                                               ❥                                                                               ❝                                           ❡                                           t                                                                                       ❜                                               ❞                                                                   ❝                                   ❞                                           ❡                                           ❦                                   ❞                                                       ❡                                                       ❡                               s                                                                   ✐                                           ❦                                   ⑨                                       ❦                                                   ❝                                   ⑩                                               ❦                                               ❡                           t                                                       ❦                                   ❤                                                       s                                       ♠                                   r                   ❡                   ⑧




                ✁                                                           ✂                       ✄                                                           ☎                                                                   ✆                                                                                                       ✁                                                                                           ☎                                                                           ✂                                                       ✁                                                                                                                       ✄                                                                                                                   ☎                                                                                           ✁                                                                                                           ✝                                                                           ✞                                                                                       ✟                                                                                       ✞                                                                                           ☎                                                                           ✠                                                                                           ✡                                                       ✞                                                                   ✄                                                                       ✟                                                                               ☎                                                                               ✂                                   ✁                                                                   ✄                                                                       ✡                                                                   ✁                                                                       ☛                                               ☞                                                               ✠                                                       ☛                                                                                   ✌                                                               ✍                                                           ✎                                                                                           ✏                                                                   ✑                                                       ✌                                                                               ✒                               ✍                                                                       ✓                                                               ✒                                           ✔                                                               ✔                                                               ✕                                   ✡




        ✖                                               ✂                       ☎                                                       ✗                                                               ☞                                               ☛                                                                                       ✞                                                                               ✖                                                                                                                               ✞                                                                                                       ✘                                                                                                               ✁                                                                                                               ✙                                                                                       ✏                                                                   ✑                                                                                   ✌                                                                                           ✒                                   ✍                                                                                       ✓                                                                           ✒                                           ✔                                                               ✔                                                       ✕                               ✚                                                                           ☎                                                                       ✗                                                                                       ✂                                       ☛                                                                   ☞                                                                                               ✆                                                                                   ✁                                                                   ☎                                   ✂                                       ✁                                                                   ✄                                                                       ✙                                                               ✁                                                                   ☛                                                                                       ✡                                                       ✞                                                                               ✄                                                           ✟                                                                       ☎                                                               ✂                                           ✁                                                                                           ✄                                                                   ✡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R.6
                                                                                                                                                                                                                                                                    ✛                                                   ✜                                                                   ✢                                                   ✣                                                                                           ✤
       WHEREFORE the parties pray the Court enter an order vacating the Sanctions Order and

acknowledging the Plaintiff's withdrawal of her Third Motion for Sanctions with prejudice and

for all such other relief to which they may be justly entitled.

                                               Respectfully submitted,

                                               Steven E. Aldous
                                               BRADEN, VARNER, & ALDOUS, P.C.
                                               Texas State Bar N o. 00982100
                                               Robert R. Varner, Jr.
                                               Texas State Bar No. 20499450
                                               703 McKinney Avenue, Suite 400
                                               Dallas, Texas 75202
                                               (214) 740-0212
                                               (21     40-0217 (fax)




                                               ALDOUS LAW FI
                                               Texas State Bar No. 04783250
                                               2311 Cedar Springs, Suite 200
                                               Dallas, Texas 75201
                                               (214) 526-5595
                                               (214) 526-5525 (fax)

                                                ATTORNEYS FOR PLAINTIFF
                                                                                                .,

                                                  /(ol&tl        ~ .!di_!br'fi/1-/j~J                               CERTIFICATE OF SERVICE

        The undersigned certifies that on the 10th day of May, 2012, a true and correct copy of
the foregoing document was forwarded via e-mail to the regoing counsel of record.

                                                   ~~~..!fi
                                                         ~I~~~ ~
                                                   Robert B. Gilbreath
                                                                             ~~(1#.




JOINT MOTION TO VACATE SANCTIONS ORDER AND PLAINTIFF'S
WITHDRAWAL OF PLAINTIFF'S THIRD MOTION FOR SANCTIONS
        Page 3
                                             R.8